Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in Claims 1-8 in the reply filed on 8/19/2021 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2021.



DETAILED ACTION
	This is the first action on the merits for application 16/499512.  Claims 1-8 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over IMAI (2018/0045287) in view of SCHNEIDER (2017/0122425) and MATSUBARA (2013/0130957).

Regarding Claim 1, IMAI teaches A pulley structure to be connected to an accessory machine of an engine and to which power of the engine is to be transmitted via a belt [0002], the pulley structure (1) comprising: a cylindrical outer rotating body (2) around which the belt (B) is to be wound; an inner rotating body (3) provided radially inward on the outer rotating body (2) and relatively rotatable with respect to the outer rotating body (2); and a torsion coil spring (4) disposed in a spring accommodation space formed between the outer rotating body (2) and the inner rotating body (3), wherein at least in a state where the pulley structure (1) is not yet operated once,
IMAI does not teach a grease containing a rust inhibitor is applied to a facing surface of the inner rotating body, facing an inner circumferential surface of the torsion coil spring.

	It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley in IMAI to include the grease in SCHNEIDER to improve the smoothness of the pulley’s operation.
	MATSUBARA teaches a grease containing a rust inhibitor [0025].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley in IMAI as modified to include the grease with a rust inhibitor in MATSUBARA to prevent the pulley from rusting causing degraded performance and smoothness.

Regarding Claim 2, IMAI as modified does not teach wherein the grease has a thickness of 2 mm or less on the facing surface.
IMAI as modified teaches the result effective variable of having a grease thickness facing the surface since the grease would have some thickness facing the surface since grease on the surface would have some thickness.
It would have been obvious to recognize the grease thickness parameter as a result effective variable and optimize it so there is a sufficient amount grease in the pulley for smooth operation, cooling, and rust prevention within the pulley.  Smaller amounts of grease mean the pulley could operate with a desired level of friction damping while still allowing the pulley to operate smoothly.


IMAI as modified teaches the result effective variable of a grease adhering area percentage relative to the area of the facing surface since the pulley has some grease adhering area to the facing surface. 
It would have been obvious to recognize the grease adhering area percentage as a result effective variable and optimize it to produce a desired friction damping level.  A larger grease adhering area percentage relative to the facing area reduces friction damping levels, noise, and friction wear on the surface relative to lower levels.

Regarding Claim 4, IMAI as modified teaches wherein the grease is applied on the facing surface along a rotation axis direction of the inner rotating body (SCHNEIDER [0035]).  The grease is applied on the surface of 13 and this it is applied on a rotation axis direction of 13.

Regarding Claim 5, IMAI as modified teaches wherein the grease is applied only to the facing surface of the inner rotating body among surfaces forming the spring accommodation space (SCHNEIDER [0035]).  

Regarding Claim 6, IMAI as modified teaches comprising a sliding bearing (6) interposed between the inner rotating body (3) and an end portion of the outer rotating body (2) in a rotation axis direction.

.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over IMAI (2018/0045287) in view of SCHNEIDER (2017/0122425) and MATSUBARA (2013/0130957) and further in view of TABUCHI (2011/0305871).

Regarding Claim 7, IMAI as modified does not teach wherein the sliding bearing is formed of a resin composition containing polytetramethylene adipamide as a base resin, and the resin composition contains a reinforcing material containing aramid fibers. 
TABUCH teaches a sliding bearing is formed of a resin composition containing polytetramethylene adipamide as a base resin, and the resin composition contains a reinforcing material containing aramid fibers [0014][0028][0030].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley in IMAI to have the bearing material in TABUCHI as a matter of design choice to create a cost effective and durable bearing for the pulley.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654